An officer's authority in the service of process is derived from and limited by the precept committed to him. The list of names on a separate paper delivered to Dimond, with the plaintiff's writ, formed no part of it; and the attempted service of the writ upon the trustees before their names were inserted in it was a nullity. The officer had no power to attach the property of the defendant in their hands, because no such authority was conferred by the writ. It was an attempted attachment and service without a writ, and therefore unauthorized and void. Bank v. Goodall, 41 N.H. 81; Smith v. Hill. 45 N.H. 403.
The subsequent attaching creditors having a valid attachment, and not having waived or lost their right to object to the invalidity of the plaintiff's attempted attachment (Johnson v. Abbott, 60 N.H. 150), are entitled to hold the funds in the hands of the trustees.
Trustees discharged.
SMITH, J., did not sit: the others concurred.